Citation Nr: 1746703	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran had a period of active service from April 1970 to December 1971. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains additional VA treatment records but otherwise documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

First, the Veteran has a current diagnosis of tinnitus because he has provided competent lay testimony that he has current ringing in his ears.  See February 201 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description). 

Second, the Board finds that the evidence of record supports a finding that the Veteran's tinnitus began during service.  Although the Veteran's service treatment records are silent, the veteran reported at the August 2015 Board hearing that he noticed tinnitus during active service.  The Veteran is competent to report the presence of tinnitus.  See Charles, 16 Vet. App. at 374.  The Board finds the Veteran credible in this regard based on his demeanor at the hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Third, then, the issue for resolution is whether the Veteran's current tinnitus is related to in-service tinnitus.  The Veteran provided competent lay testimony at the August 2015 Board hearing that he has had tinnitus since service.  See Charles, 16 Vet. App. at 374.  But the November 2002 VA examiner noted that the Veteran did not report "significant" tinnitus.  Beyond the confusing nature of that finding (it is unclear whether or not the Veteran reported any tinnitus at the time, rather than "significant" tinnitus), the Veteran explained in a March 2011 submission that he didn't know what tinnitus was when the examiner asked him at that examination.  The Veteran also reported in that submission that he had had tinnitus for years.  At the Board hearing, the Veteran's wife provided competent lay testimony that the Veteran told her of his ringing in the ears in the 1970s, not long after service discharge.  The Board notes that in a February 2014 private treatment record, the medical practitioner noted that that the Veteran denied ringing in his ears.  Despite this conflicting finding, resolving all doubt in favor of the Veteran, the Board finds his testimony that he has had tinnitus continuously since service to be credible.  Accordingly, the evidence of record demonstrates tinnitus that started during service, that continued from that time, and that exists at this time.  Service connection is thus warranted.  



In support of this finding, the Veteran's service records show that his military occupation specialty was light weapons infantryman, and he was exposed to loud military noise from gunfire, artillery simulators, and aircraft with intermittent utilization of hearing protection.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  

The Board also notes the presence of a February 2011 VA examination, in which the examiner opined that the tinnitus is as less likely as not (50/50 probability) caused by or a result of military noise exposure.  The examiner did not provide any explanation or rationale for the conclusion reached.  Accordingly, this opinion is without probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing").

Although a May 2016 VA examination report also indicated a negative nexus opinion regarding tinnitus, the examiner relied upon the lack of tinnitus during active service.  As the Board has found above that tinnitus was present during service, this opinion is also without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value of an opinion is whether the examiner was informed of the relevant facts).

With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's tinnitus had onset during active service.  Accordingly, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (b)(West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the claim for service connection for bilateral hearing loss, remand is required for an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A May 2016 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service, noting that there were no significant threshold shifts at any test frequency when comparing the induction and separation examinations.  The examiner did not, however, explain why that indicates that the hearing loss is unrelated to service.

Regarding the claim for asbestosis, remand is required for an examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

Here, a June 2004 private medical record diagnosed asbestosis.  In part, the examiner related this to exposure to asbestos in the workplace due to an appropriate latency period.  However, the Veteran has reported that as part of his duties during service, he was required to use gloves which he believed contained asbestos. The Veteran also testified that during active service, he was stationed in Germany at a site where the barracks were being remodeled and that the plaster contained asbestos.  The Veteran also asserted that to the best of his knowledge, he was not exposed to asbestos after his separation from active service.  The Veteran testified at the 2015 Board hearing that he worked in a coal mine for around 16 years and was not exposed to asbestos to his knowledge.  He also testified that the last 10 years that he worked he worked in a corporate environment.  Thus, there is a current disability, competent assertions of in-service exposure, and a question of whether it is related to some other exposure.  Remand is therefore warranted for an examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hearing loss from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had onset in, or is otherwise related to, active service.  

The examiner must address the significance (or non-significance) of the following thresholds shifts:  1) the 10 decibel threshold shift demonstrated at 1000 HZ, 2000 HZ, and 4000 HZ in the right ear between the January 1970 pre-induction audiogram and the November 1971 separation audiogram; 2) the 10 decibel threshold shift at 2000 HZ in the left ear between the January 1970 pre-induction audiogram and the November 1971 separation audiogram; and 3) the result of 30 decibels at 4000 HZ in the right ear at the Veteran's November 1971 separation audiogram.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his asbestosis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the asbestosis had onset in, or is otherwise caused by, the Veteran's military service.  The examiner must address the Veteran's reports of asbestos exposure during service and the notation of workplace exposure.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


